
	
		II
		Calendar No. 797
		110th CONGRESS
		2d Session
		S. 2262
		[Report No. 110–365]
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2007
			Mr. Domenici (for
			 himself, Mrs. Clinton,
			 Mr. Burr, Mr.
			 Bingaman, Mr. Alexander,
			 Mr. Martinez, Mrs. Hutchison, and Mr.
			 Cochran) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Preserve America Program and Save
		  America’s Treasures Program, and for other purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Preserve America and Save
			 America’s Treasures Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Preserve America
				Program
					Sec. 101. Purpose.
					Sec. 102. Definitions.
					Sec. 103. Establishment.
					Sec. 104. Designation of Preserve
				America Communities.
					Sec. 105. Regulations.
					Sec. 106. Authorization of
				appropriations.
					TITLE II—Save America’s
				Treasures Program
					Sec. 201. Purpose.
					Sec. 202. Definitions.
					Sec. 203. Establishment.
					Sec. 204. Regulations.
					Sec. 205. Authorization of
				appropriations.
				
			IPreserve America
			 Program
			101.PurposeThe purpose of this title is to authorize
			 the Preserve America Program, including—
				(1)the Preserve America grant program within
			 the Department of the Interior;
				(2)the recognition programs administered by
			 the Advisory Council on Historic Preservation; and
				(3)the related efforts of Federal agencies,
			 working in partnership with State, tribal, and local governments and the
			 private sector, to support and promote the preservation of historic
			 resources.
				102.DefinitionsIn this title:
				(1)CouncilThe
			 term Council means the Advisory Council on Historic
			 Preservation.
				(2)Heritage
			 tourismThe term heritage tourism means the conduct
			 of activities to attract and accommodate visitors to a site or area based on
			 the unique or special aspects of the history, landscape (including trail
			 systems), and culture of the site or area.
				(3)ProgramThe
			 term program means the Preserve America Program established under
			 section 103(a).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				103.Establishment
				(a)In
			 generalThere is established in the Department of the Interior
			 the Preserve America Program, under which the Secretary, in partnership with
			 the Council, shall provide competitive grants to States, local governments
			 (including local governments in the process of applying for designation as
			 Preserve America Communities under section 104), Indian tribes, communities
			 designated as Preserve America Communities under section 104, State historic
			 preservation offices, and tribal historic preservation offices to support
			 preservation efforts through heritage tourism, education, and historic
			 preservation planning activities.
				(b)Eligible
			 projects
					(1)In
			 generalThe following projects shall be eligible for a grant
			 under this title:
						(A)A project for the
			 conduct of—
							(i)research on, and
			 documentation of, the history of a community; and
							(ii)surveys of the
			 historic resources of a community.
							(B)An education and
			 interpretation project that conveys the history of a community or site.
						(C)A planning project
			 (other than building rehabilitation) that advances economic development using
			 heritage tourism and historic preservation.
						(D)A marketing
			 project that promotes and enhances the visitor experience to a
			 community.
						(E)A training project
			 that provides opportunities for professional development in areas that would
			 aid a community in using and promoting its historic resources.
						(F)A project to
			 support heritage tourism in a Preserve America Community designated under
			 section 104.
						(2)LimitationIn
			 providing grants under this title, the Secretary shall only provide 1 grant to
			 each eligible project selected for a grant.
					(c)PreferenceIn
			 providing grants under this title, the Secretary may give preference to
			 projects that carry out the purposes of both the program and the Save America’s
			 Treasures Program.
				(d)Consultation and
			 notification
					(1)ConsultationThe
			 Secretary shall consult with the Council in preparing the list of projects to
			 be provided grants for a fiscal year under the program.
					(2)NotificationNot
			 later than 30 days before the date on which the Secretary provides grants for a
			 fiscal year under the program, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate, the Committee on Appropriations of
			 the Senate, the Committee on Natural Resources of the House of Representatives,
			 and the Committee on Appropriations of the House of Representatives a list of
			 any eligible projects that are to be provided grants under the program for the
			 fiscal year.
					(e)Cost-sharing
			 requirement
					(1)In
			 generalThe non-Federal share of the cost of carrying out a
			 project provided a grant under this title shall be not less than 50 percent of
			 the total cost of the project.
					(2)Form of
			 non-Federal shareThe non-Federal share required under paragraph
			 (1) shall be in the form of—
						(A)cash; or
						(B)donated supplies
			 and related services, the value of which shall be determined by the
			 Secretary.
						(3)RequirementThe
			 Secretary shall ensure that the non-Federal share for an eligible project
			 required under paragraph (1) shall be available for expenditure before a grant
			 is provided to the eligible project under the program.
					104.Designation of
			 Preserve America Communities
				(a)ApplicationTo
			 be considered for designation as a Preserve America Community, a community,
			 tribal area, or neighborhood shall submit to the Council an application
			 containing such information as the Council may require.
				(b)CriteriaTo
			 be designated as a Preserve America Community under the program a community,
			 tribal area, or neighborhood that submits an application under subsection (a)
			 shall, as determined by the Council, in consultation with the Secretary—
					(1)protect and
			 celebrate the heritage of the community, tribal area, or neighborhood;
					(2)use the historic
			 assets of the community, tribal area, or neighborhood for economic development
			 and community revitalization;
					(3)encourage people
			 to experience and appreciate local historic resources through education and
			 heritage tourism programs; and
					(4)meet any other
			 criteria required by the Council.
					(c)GuidelinesThe
			 Council, in consultation with the Secretary, shall establish any guidelines
			 that are necessary to carry out this section.
				105.RegulationsThe Secretary shall develop any guidelines
			 and issue any regulations that the Secretary determines to be necessary to
			 carry out this title.
			106.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
			IISave America’s
			 Treasures Program
			201.PurposeThe purpose of this title is to authorize
			 within the Department of the Interior the Save America’s Treasures Program, to
			 be carried out by the Director of the National Park Service, in partnership
			 with National Endowment for the Arts, the National Endowment for the
			 Humanities, the Institute of Museum and Library Services, the National Trust
			 for Historic Preservation, and the President’s Committee on the Arts and the
			 Humanities.
			202.DefinitionsIn this title:
				(1)CollectionThe
			 term collection means a collection of intellectual and cultural
			 artifacts, including documents, sculpture, and works of art.
				(2)Eligible
			 entityThe term eligible entity means a Federal
			 entity, State, local, or tribal government, educational institution, or
			 nonprofit organization.
				(3)Historic
			 propertyThe term historic property has the meaning
			 given the term in section 301 of the National Historic Preservation Act (16
			 U.S.C. 470w).
				(4)Nationally
			 significantThe term nationally significant means a
			 collection or historic property that meets the applicable criteria for national
			 significance, in accordance with regulations promulgated by the Secretary
			 pursuant to section 101(a)(2) of the National Historic Preservation Act (16
			 U.S.C. 470a(a)(2)).
				(5)ProgramThe
			 term program means the Save America's Treasures Program
			 established under section 203(a).
				(6)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
				203.Establishment
				(a)In
			 generalThere is established
			 in the Department of the Interior the Save America’s Treasures program, under
			 which the amounts made available to the Secretary under section 205 shall be
			 used by the Secretary, in consultation with the National Endowment for the
			 Arts, the National Endowment for the Humanities, the Institute of Museum and
			 Library Services, the National Trust for Historic Preservation, and the
			 President’s Committee on the Arts and the Humanities, subject to subsection
			 (f)(1)(B), to provide grants to eligible entities for projects to preserve
			 nationally significant collections and historic properties.
				(b)Determination of
			 grantsOf the amounts made available for grants under section
			 205, not less than 50 percent shall be made available for grants for projects
			 to preserve collections and historic properties, to be distributed through a
			 competitive grant process administered by the Secretary, subject to the
			 eligibility criteria established under subsection (e).
				(c)Applications for
			 grantsTo be considered for a competitive grant under the program
			 an eligible entity shall submit to the Secretary an application containing such
			 information as the Secretary may require.
				(d)Collections and
			 historic properties eligible for competitive grants
					(1)In
			 generalA collection or historic property shall be provided a
			 competitive grant under the program only if the Secretary determines that the
			 collection or historic property is—
						(A)nationally
			 significant; and
						(B)threatened or
			 endangered.
						(2)Eligible
			 collectionsA determination by the Secretary regarding the
			 national significance of collections under paragraph (1)(A) shall be made in
			 consultation with the National Endowment for the Arts, the National Endowment
			 for the Humanities, the National Trust for Historic Preservation, or the
			 Institute of Museum and Library Services, as appropriate.
					(3)Eligible
			 historic propertiesTo be eligible for a competitive grant under
			 the program, a historic property shall, as of the date of the grant
			 application—
						(A)be listed in the
			 National Register of Historic Places at the national level of significance;
			 or
						(B)be designated as a
			 National Historic Landmark.
						(e)Selection
			 criteria for grants
					(1)In
			 generalThe Secretary shall not provide a grant under this title
			 to a project for an eligible collection or historic property unless the
			 project—
						(A)eliminates or
			 substantially mitigates the threat of destruction or deterioration of the
			 eligible collection or historic property;
						(B)has a clear public
			 benefit; and
						(C)is able to be
			 completed on schedule and within the budget described in the grant
			 application.
						(2)PreferenceIn
			 providing grants under this title, the Secretary may give preference to
			 projects that carry out the purposes of both the program and the Preserve
			 America Program.
					(3)LimitationIn
			 providing grants under this title, the Secretary shall only provide 1 grant to
			 each eligible project selected for a grant.
					(f)Consultation and
			 notification by Secretary
					(1)Consultation
						(A)In
			 generalSubject to subparagraph (B), the Secretary shall consult
			 with the National Endowment for the Arts, the National Endowment for the
			 Humanities, the Institute of Museum and Library Services, the National Trust
			 for Historic Preservation, and the President’s Committee on Arts and Humanities
			 in preparing the list of projects to be provided grants for a fiscal year by
			 the Secretary under the program.
						(B)LimitationIf
			 an entity described in subparagraph (A) has submitted an application for a
			 grant under the program, the entity shall be recused by the Secretary from the
			 consultation requirements under that subparagraph and subsection (a).
						(2)NotificationNot
			 later than 30 days before the date on which the Secretary provides grants for a
			 fiscal year under the program, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate, the Committee on Appropriations of
			 the Senate, the Committee on Natural Resources of the House of Representatives,
			 and the Committee on Appropriations of the House of Representatives a list of
			 any eligible projects that are to be provided grants under the program for the
			 fiscal year.
					(g)Cost-sharing
			 requirement
					(1)In
			 generalThe non-Federal share of the cost of carrying out a
			 project provided a grant under this title shall be not less than 50 percent of
			 the total cost of the project.
					(2)Form of
			 non-Federal shareThe non-Federal share required under paragraph
			 (1) shall be in the form of—
						(A)cash; or
						(B)donated supplies
			 or related services, the value of which shall be determined by the
			 Secretary.
						(3)RequirementThe
			 Secretary shall ensure that each applicant for a grant has the capacity and a
			 feasible plan for securing the non-Federal share for an eligible project
			 required under paragraph (1) before a grant is provided to the eligible project
			 under the program.
					204.RegulationsThe Secretary shall develop any guidelines
			 and issue any regulations that the Secretary determines to be necessary to
			 carry out this title.
			205.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Preserve America and Save
			 America’s Treasures Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Preserve America
				Program
					Sec. 101. Purpose.
					Sec. 102. Definitions.
					Sec. 103. Establishment.
					Sec. 104. Designation of Preserve America
				Communities.
					Sec. 105. Regulations.
					Sec. 106. Authorization of
				appropriations.
					TITLE II—Save America’s Treasures
				Program
					Sec. 201. Purpose.
					Sec. 202. Definitions.
					Sec. 203. Establishment.
					Sec. 204. Regulations.
					Sec. 205. Authorization of
				appropriations.
				
			IPreserve America
			 Program
			101.PurposeThe purpose of this title is to authorize
			 the Preserve America Program, including—
				(1)the Preserve America grant program within
			 the Department of the Interior;
				(2)the recognition programs administered by
			 the Advisory Council on Historic Preservation; and
				(3)the related efforts of Federal agencies,
			 working in partnership with State, tribal, and local governments and the
			 private sector, to support and promote the preservation of historic
			 resources.
				102.DefinitionsIn this title:
				(1)CouncilThe
			 term Council means the Advisory Council on Historic
			 Preservation.
				(2)Heritage
			 tourismThe term heritage tourism means the conduct
			 of activities to attract and accommodate visitors to a site or area based on
			 the unique or special aspects of the history, landscape (including trail
			 systems), and culture of the site or area.
				(3)ProgramThe
			 term program means the Preserve America Program established under
			 section 103(a).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				103.Establishment
				(a)In
			 generalThere is established in the Department of the Interior
			 the Preserve America Program, under which the Secretary, in partnership with
			 the Council, may provide competitive grants to States, local governments
			 (including local governments in the process of applying for designation as
			 Preserve America Communities under section 104), Indian tribes, communities
			 designated as Preserve America Communities under section 104, State historic
			 preservation offices, and tribal historic preservation offices to support
			 preservation efforts through heritage tourism, education, and historic
			 preservation planning activities.
				(b)Eligible
			 projects
					(1)In
			 generalThe following projects shall be eligible for a grant
			 under this title:
						(A)A project for the conduct
			 of—
							(i)research on, and
			 documentation of, the history of a community; and
							(ii)surveys of the historic
			 resources of a community.
							(B)An education and
			 interpretation project that conveys the history of a community or site.
						(C)A planning project (other
			 than building rehabilitation) that advances economic development using heritage
			 tourism and historic preservation.
						(D)A training project that
			 provides opportunities for professional development in areas that would aid a
			 community in using and promoting its historic resources.
						(E)A project to support
			 heritage tourism in a Preserve America Community designated under section
			 104.
						(F)Other nonconstruction
			 projects that identify or promote historic properties or provide for the
			 education of the public about historic properties that are consistent with the
			 purposes of this Act.
						(2)LimitationIn
			 providing grants under this title, the Secretary shall only provide 1 grant to
			 each eligible project selected for a grant.
					(c)PreferenceIn
			 providing grants under this title, the Secretary may give preference to
			 projects that carry out the purposes of both the program and the Save America’s
			 Treasures Program.
				(d)Consultation and
			 notification
					(1)ConsultationThe
			 Secretary shall consult with the Council in preparing the list of projects to
			 be provided grants for a fiscal year under the program.
					(2)NotificationNot
			 later than 30 days before the date on which the Secretary provides grants for a
			 fiscal year under the program, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate, the Committee on Appropriations of
			 the Senate, the Committee on Natural Resources of the House of Representatives,
			 and the Committee on Appropriations of the House of Representatives a list of
			 any eligible projects that are to be provided grants under the program for the
			 fiscal year.
					(e)Cost-sharing
			 requirement
					(1)In
			 generalThe non-Federal share of the cost of carrying out a
			 project provided a grant under this title shall be not less than 50 percent of
			 the total cost of the project.
					(2)Form of non-Federal
			 shareThe non-Federal share required under paragraph (1) shall be
			 in the form of—
						(A)cash; or
						(B)donated supplies and
			 related services, the value of which shall be determined by the
			 Secretary.
						(3)RequirementThe
			 Secretary shall ensure that each applicant for a grant has the capacity to
			 secure, and a feasible plan for securing, the non-Federal share for an eligible
			 project required under paragraph (1) before a grant is provided to the eligible
			 project under the program.
					104.Designation of
			 Preserve America Communities
				(a)ApplicationTo
			 be considered for designation as a Preserve America Community, a community,
			 tribal area, or neighborhood shall submit to the Council an application
			 containing such information as the Council may require.
				(b)CriteriaTo
			 be designated as a Preserve America Community under the program, a community,
			 tribal area, or neighborhood that submits an application under subsection (a)
			 shall, as determined by the Council, in consultation with the Secretary, meet
			 criteria required by the Council and, in addition, consider—
					(1)protection and
			 celebration of the heritage of the community, tribal area, or
			 neighborhood;
					(2)use of the historic
			 assets of the community, tribal area, or neighborhood for economic development
			 and community revitalization; and
					(3)encouragement of people
			 to experience and appreciate local historic resources through education and
			 heritage tourism programs.
					(c)Local governments
			 previously certified for historic preservation activitiesThe
			 Council shall establish an expedited process for Preserve America Community
			 designation for local governments previously certified for historic
			 preservation activities under section 101(c)(1) of the National Historic
			 Preservation Act (16 U.S.C. 470a(c)(1)).
				(d)GuidelinesThe
			 Council, in consultation with the Secretary, shall establish any guidelines
			 that are necessary to carry out this section.
				105.RegulationsThe Secretary shall develop any guidelines
			 and issue any regulations that the Secretary determines to be necessary to
			 carry out this title.
			106.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $25,000,000 for each
			 fiscal year, to remain available until expended.
			IISave America’s Treasures
			 Program
			201.PurposeThe purpose of this title is to authorize
			 within the Department of the Interior the Save America’s Treasures Program, to
			 be carried out by the Director of the National Park Service, in partnership
			 with—
				(1)the National Endowment for the Arts;
				(2)the National Endowment for the
			 Humanities;
				(3)the Institute of Museum and Library
			 Services;
				(4)the National Trust for Historic
			 Preservation;
				(5)the National Conference of State Historic
			 Preservation Officers;
				(6)the National Association of Tribal Historic
			 Preservation Officers; and
				(7)the President’s Committee on the Arts and
			 the Humanities.
				202.DefinitionsIn this title:
				(1)CollectionThe
			 term collection means a collection of intellectual and cultural
			 artifacts, including documents, sculpture, and works of art.
				(2)Eligible
			 entityThe term eligible entity means a Federal
			 entity, State, local, or tribal government, educational institution, or
			 nonprofit organization.
				(3)Historic
			 propertyThe term historic property has the meaning
			 given the term in section 301 of the National Historic Preservation Act (16
			 U.S.C. 470w).
				(4)Nationally
			 significantThe term nationally significant means a
			 collection or historic property that meets the applicable criteria for national
			 significance, in accordance with regulations promulgated by the Secretary
			 pursuant to section 101(a)(2) of the National Historic Preservation Act (16
			 U.S.C. 470a(a)(2)).
				(5)ProgramThe
			 term program means the Save America's Treasures Program
			 established under section 203(a).
				(6)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
				203.Establishment
				(a)In
			 generalThere is established
			 in the Department of the Interior the Save America’s Treasures program, under
			 which the amounts made available to the Secretary under section 205 shall be
			 used by the Secretary, in consultation with the organizations described in
			 section 201, subject to subsection (f)(1)(B), to provide grants to eligible
			 entities for projects to preserve nationally significant collections and
			 historic properties.
				(b)Determination of
			 grantsOf the amounts made available for grants under section
			 205, not less than 50 percent shall be made available for grants for projects
			 to preserve collections and historic properties, to be distributed through a
			 competitive grant process administered by the Secretary, subject to the
			 eligibility criteria established under subsection (e).
				(c)Applications for
			 grantsTo be considered for a competitive grant under the program
			 an eligible entity shall submit to the Secretary an application containing such
			 information as the Secretary may require.
				(d)Collections and
			 historic properties eligible for competitive grants
					(1)In
			 generalA collection or historic property shall be provided a
			 competitive grant under the program only if the Secretary determines that the
			 collection or historic property is—
						(A)nationally significant;
			 and
						(B)threatened or
			 endangered.
						(2)Eligible
			 collectionsA determination by the Secretary regarding the
			 national significance of collections under paragraph (1)(A) shall be made in
			 consultation with the organizations described in section 201, as
			 appropriate.
					(3)Eligible historic
			 propertiesTo be eligible for a competitive grant under the
			 program, a historic property shall, as of the date of the grant
			 application—
						(A)be listed in the National
			 Register of Historic Places at the national level of significance; or
						(B)be designated as a
			 National Historic Landmark.
						(e)Selection criteria for
			 grants
					(1)In
			 generalThe Secretary shall not provide a grant under this title
			 to a project for an eligible collection or historic property unless the
			 project—
						(A)eliminates or
			 substantially mitigates the threat of destruction or deterioration of the
			 eligible collection or historic property;
						(B)has a clear public
			 benefit; and
						(C)is able to be completed
			 on schedule and within the budget described in the grant application.
						(2)PreferenceIn
			 providing grants under this title, the Secretary may give preference to
			 projects that carry out the purposes of both the program and the Preserve
			 America Program.
					(3)LimitationIn
			 providing grants under this title, the Secretary shall only provide 1 grant to
			 each eligible project selected for a grant.
					(f)Consultation and
			 notification by Secretary
					(1)Consultation
						(A)In
			 generalSubject to subparagraph (B), the Secretary shall consult
			 with the organizations described in section 201 in preparing the list of
			 projects to be provided grants for a fiscal year by the Secretary under the
			 program.
						(B)LimitationIf
			 an entity described in subparagraph (A) has submitted an application for a
			 grant under the program, the entity shall be recused by the Secretary from the
			 consultation requirements under that subparagraph and subsection (a).
						(2)NotificationNot
			 later than 30 days before the date on which the Secretary provides grants for a
			 fiscal year under the program, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate, the Committee on Appropriations of
			 the Senate, the Committee on Natural Resources of the House of Representatives,
			 and the Committee on Appropriations of the House of Representatives a list of
			 any eligible projects that are to be provided grants under the program for the
			 fiscal year.
					(g)Cost-sharing
			 requirement
					(1)In
			 generalThe non-Federal share of the cost of carrying out a
			 project provided a grant under this title shall be not less than 50 percent of
			 the total cost of the project.
					(2)Form of non-Federal
			 shareThe non-Federal share required under paragraph (1) shall be
			 in the form of—
						(A)cash; or
						(B)donated supplies or
			 related services, the value of which shall be determined by the
			 Secretary.
						(3)RequirementThe
			 Secretary shall ensure that each applicant for a grant has the capacity and a
			 feasible plan for securing the non-Federal share for an eligible project
			 required under paragraph (1) before a grant is provided to the eligible project
			 under the program.
					204.RegulationsThe Secretary shall develop any guidelines
			 and issue any regulations that the Secretary determines to be necessary to
			 carry out this title.
			205.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $50,000,000 for each
			 fiscal year, to remain available until expended.
			
	
		June 16, 2008
		Reported with an amendment
	
